      USDC IN/ND case 3:20-cv-01047 document 1 filed 12/23/20 page 1 of 4


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


ALLYSON OESTERLE-KLEINE,                     )
                                             )
                                             )
       Plaintiff,                            )
                                             ) Cause No. 3:20-cv-1047
                      V.                     )
                                             )
HORIZON BANK,                                )
                                             )
       Defendant.                            )



                                      COMPLAINT

       Plaintiff Allyson Oesterle-Kleine, by counsel respectfully makes her Complaint for

Damages and avers as follows:


                                         Nature of Case

1.     This lawsuit seeks redress from an employer that paid her less than similarly situated

       male employees.

                                          Jurisdiction

2.     Plaintiff brings this action pursuant to the Equal Pay Act, 29 U.S.C. § 206(d), to redress

       unequal pay on the basis of her gender. This Court has original subject matter

       jurisdiction of the federal questions presented pursuant to 28 U.S.C. § 1333 and § 1343.

3.     Venue is proper in the South Bend Division because the Defendants reside in this

       division and the events complained of occurred in this division.

4.
      USDC IN/ND case 3:20-cv-01047 document 1 filed 12/23/20 page 2 of 4



                                             Parties

5.    Allyson Oesterle-Kleine (female) is an adult U.S. Citizen who resides in Lake County,

      Indiana.

6.    Horizon Bank is a corporation doing business in the State of Indiana.




                                             Facts

7.    Allyson Oesterle-Kleine (“Kleine”) was employed by Horizon Bank (“Horizon”) from

      November 2010 until August 2019.

8.    Kleine initially worked as a Senior Credit Analyst in Horizon’s Credit Department and in

      2016 she was promoted to Credit Officer.

9.    In the summer of 2017 the Credit Department was reorganized and as part of that process

      Kleine was promoted to Regional Credit Manager.

10.   Kleine assumed the duties of a Regional Credit Manager in June 2017. But she did not

      receive any additional compensation.

11.   At this time Horizon employed two other Regional Credit Managers: Mike Yovanoff

      (male) and Don Van Landegent (male).

12.   Yovanoff and Van Landegent had the same duties and reported to the same superior as

      Kleine but received substantially higher compensation than Kleine.

13.   Kleine’s superior was Senior Credit Officer Dan Carroll (“Carroll”).

14.   Carroll recognized the disparity in pay between Kleine and her male counterparts

      Yovanoff and Van Landegent.
      USDC IN/ND case 3:20-cv-01047 document 1 filed 12/23/20 page 3 of 4


15.   Carroll informed officials at Horizon’s human resources department of the disparity and

      requested that Kleine be given a pay raise commensurate with her new duties that would

      raise her salary to a level comparable to her male co-workers.

16.   When Kleine did not promptly receive the pay raise, Carroll made multiple inquiries over

      a period of months as to why Kleine’s salary was not increased.

17.   After his repeated inquiries, Cindy Pressinell, Horizon’s Director of Human Resources,

      told Carroll that Kleine’s pay raise had not been approved by CEO Craig Dwight (male),

      and until Dwight approved the increase, there was nothing she could do for Kleine.

18.   Kleine transferred out of the Credit Department to another position at Horizon in January

      2018, out of frustration at getting paid substantially less money than male co-workers.

19.   Kleine resigned from Horizon in August 2019 due to Horizon’s failure to pay or promote

      her comparably to male co-workers.




                                         Legal Claim

20.   Horizon willfully paid Kleine less than similarly situated male co-workers in violation of

      the Equal Pay Act.
      USDC IN/ND case 3:20-cv-01047 document 1 filed 12/23/20 page 4 of 4




                                             Relief

21.   Plaintiff seeks all relief allowable by law, including lost wages, liquidated damages,

      reinstatement, costs, and attorneys’ fees.




                                                      Respectfully submitted,


                                                      /s/ Jeffrey S. McQuary, 16791-49
                                                      TOMPKINS LAW
                                                      608 E. Market Street
                                                      Indianapolis, IN 46202
                                                      317/631-6866
                                                      jmcquary@btlmlaw.com

                                                      Attorney for Plaintiff
